Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 30, 2015

                                       No. 04-15-00464-CV

         IN THE INTEREST OF A.A.R., A.S.N., C.G.N. AND J.A.G., CHILDREN,

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 30,953
                        Honorable Enrique Fernandez, Judge Presiding


                                          ORDER
On July 29, 2015, the trial court clerk filed a notification of late record stating the clerk’s record
had not been filed because appellant failed to file the Designation of Clerk’s Records with the
District Clerk’s Office.

       It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that the appellant has filed the Designation of Clerk’s Records with
the District Clerk’s Office, and either: (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee.

        The clerk’s record must be filed no later than ten days after the date appellant’s written
proof is filed with this court.



                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court